Citation Nr: 9900392	
Decision Date: 01/08/99    Archive Date: 01/19/99

DOCKET NO.  97-23 625A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1955 to 
September 1957.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a July 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which determined that new and material had 
not been submitted to reopen a claim for service connection 
for an acquired psychiatric disorder. 


CONTENTIONS OF APPELLANT ON APPEAL

The veteran essentially contends that the RO was incorrect in 
denying the benefit sought on appeal and maintains that his 
current psychiatric disorder was acquired as a result of 
service.  The veteran contends that during service in 1957, 
he was hospitalized for his nerves and that since that time, 
he has had headaches.  The veteran maintains that he has 
submitted new and material evidence sufficient to reopen his 
previously denied claim for service connection for the 
aforementioned disorder.  Therefore, a favorable 
determination is requested.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has not submitted 
new and material evidence to reopen his claim for service 
connection for an acquired psychiatric disorder.



FINDINGS OF FACT

1.  The Boards July 1994 decision denying service connection 
for an acquired psychiatric disorder is final.

2.  Evidence received since the July 1994 Board decision 
denying service connection for an acquired psychiatric 
disorder is cumulative and redundant and does not bear 
directly and substantially on whether an acquired psychiatric 
disorder was incurred in or aggravated during service, or 
whether a psychosis was manifested within a year of discharge 
from service, nor is it so significant that it must be 
considered in order to decide the claim.


CONCLUSION OF LAW

Evidence received since the July 1994 Board decision denying 
service connection for an acquired psychiatric disorder is 
not new and material, and the veterans claim for service 
connection for this disorder has not been reopened.  38 
U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. §§ 3.156, 
20.1105 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, a final decision issued by the Board may not 
thereafter be reopened and allowed, and a claim based on the 
same factual basis may not be considered.  38 U.S.C.A. 
§§ 7104(b).  The exception to this rule is 38 U.S.C.A. § 
5108, which states that [i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  See Thompson v. 
Derwinski, 1 Vet. App. 251, 253 (1991).

Under 38 C.F.R. § 3.156(a) (1998), new and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially 
upon the specific matter under consideration.  Such evidence 
is neither cumulative nor redundant, and, by itself or in 
connection with evidence previously assembled, such evidence 
must be so significant that it must be considered in order 
to fairly decide the merits of the claim.  See generally 
Hodge v. West, No. 97-7017 (Fed. Cir. Sept. 16, 1998).

In denying service connection for an acquired psychiatric 
disorder in December 1986, the Board determined the recent 
medical evidence of record did not show that the veteran had 
a current chronic psychiatric disorder of service origin or 
that a psychosis was manifested to a degree of 10 percent or 
more within one year of separation from service.  Evidence in 
the Boards possession in December 1986 included the 
veterans service medical records, which were negative for 
any reference to a psychiatric disorder, and a January 1972 
statement submitted from Andres Lopez Cumpiano, M.D., wherein 
it was indicated that the veteran had undergone a psychiatric 
evaluation in January 1972, was diagnosed as having 
borderline schizophrenia, and was placed on medication.  

When service connection for an acquired psychiatric disorder 
was most recently denied by the Board in a July 1994 
decision, the Board determined that new and material evidence 
had not been submitted to reopen the veterans claim for 
service connection for an acquired psychiatric disorder.  
Under 38 C.F.R. § 7104(a) (West 1991), a decision by the 
Board is final.  As such, the evidence that must be 
considered in determining whether there is a basis for 
reopening this claim is that evidence added to the record 
since the July 1994 Board decision, the last disposition in 
which the veterans claim was finally disallowed on any 
basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).

When service connection for an acquired psychiatric disorder 
was most recently denied by the Board, in July 1994, on the 
basis of non-submission of new and material evidence, the 
record in VAs possession at that time consisted of items of 
evidence, some of which were in the Boards possession in 
December 1986 and additional evidence to include: (1) a May 
1962 medical report from the Chicago State Hospital, wherein 
it was related that the veteran reported having something 
wrong with his head since he had been discharged from the 
Army two years previously, and that since that time, he had 
suffered from a nervous stomach, cramps and insomnia.  
The veteran was diagnosed as having psychoneurotic disorder, 
anxiety reaction; (2) outpatient reports from the Grant 
Hospital of Chicago, Illinois, dating from 1972 to 1977, 
reflect that the veteran complained of having had headaches 
since he was discharged from the Army in 1957, and that he 
had been diagnosed as having tension headaches; (3) a June 
1984 statement from Elie K. Mangoubi, M.D., wherein it was 
indicated that he had been treating the veteran since 1978, 
and that the veteran had a schizoaffective disorder for which 
he was taking medication; (4) a September 1988 reported from 
Antoni Ramos, M.D., where it was indicated that he had 
treated the veteran from 1959 to 1962 for a psycho-neurotic 
disorder which was manipulated by severe occipital headaches 
and changes in behavior.  It was noted that Dr. Ramos had not 
treated the veteran after 1962; (5) an August 1990 statement 
from Alberto L. Folch, M.D., wherein it was related that he 
had treated the veteran in October, November and December 
1957 after he was discharged from the Army.  Dr. Folch 
remembered the veteran because he had treated the veteran 
during his first year practicing medicine and at that time, 
the veteran was suffering from a psycho-affective disorder.  
The veteran was prescribed medication and was seen on and off 
from June to December 1958; (6) a January 1993 statement from 
Alberto L. Folch, M.D., wherein it was related that he had 
given the veteran a certificate based on his assessment 
of the veteran in 1957.  Dr. Folch indicated that he did not 
keep treatment records relating to the veteran.    

Evidence added to the record since the July 1994 Board 
decision are, in part, duplicates of item number (5), as 
enumerated in the Boards discussion above and that the 
remaining items including an October 1994 medical record from 
Elie K. Mangoubi, M.D., and testimony from an October 1997 
hearing at the RO in Chicago, Illinois.  In the October 1994 
report, Dr. Mangoubi noted that the veteran had been under 
his care for a schizoaffective disorder since September 1981, 
and that prior to that time, the veteran had received 
treatment on an outpatient basis at the Grant Hospital of 
Chicago.  In October 1997, the veteran was afforded a hearing 
at the RO in Chicago, Illinois.  During that hearing, the 
veteran testified that he saw a Dr. Alberto in either 1957 or 
1958 and a Dr. Delcampo in either 1958 or 1959, but that he 
could not remember the exact dates.  The veteran reported 
that he was unable to locate Dr. Delcampo and that he had 
been receiving treatment from Dr. Mangoubi for the previous 
twenty years. 

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 
(1998).  When a veteran served 90 days or more during a 
period of war or peacetime after January 1, 1947, and a 
psychosis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 C.F.R. §§ 1101, 
1112, 1113, 1137 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  If a claim for service connection 
was previously denied, a veteran must submit new and material 
evidence in order to reopen his claim.  Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991); 38 U.S.C.A. § 5108.  New 
evidence is evidence that was not previously submitted to 
agency decisionmakers, and that is neither cumulative nor 
redundant.  38 C.F.R. § 3.156(a).  As a general rule, the 
credibility of evidence is presumed when determining whether 
to reopen a claim.  Justice v. Principi, 3 Vet. App. 510, 513 
(1992).  Material evidence is relevant and probative of the 
issue at hand.  Id. at 512.  

The Board has reviewed the newly submitted private medical 
record of Dr. Mangoubi and observes that such record does 
confirm that the veteran is currently seeking treatment for 
his psychiatric disorder.  However, this record does not 
contain any medical opinions suggesting a link between the 
veterans acquired psychiatric disorder to service or show 
that a psychosis was manifested to a degree of 10 percent or 
more within a year of discharge from service.  Indeed, Dr. 
Mangoubi related that he first began to treat the veteran for 
his psychiatric disorder in 1981, years after the veteran was 
discharged from service.  This evidence is not new because it 
is cumulative and redundant of evidence of record at the time 
of the prior final Board decision that indicated that the 
veteran was receiving treatment for a psychiatric disorder 
after service.  Also, the Board has reviewed the lay evidence 
of record, to include the veterans October 1997 hearing 
testimony.  The Board observes that the veterans lay 
statements and hearing testimony reflect his view that he has 
a psychiatric disorder as a result of service.  However, 
while the veteran, as a lay witness, is competent to testify 
regarding his symptoms, he and the other former soldier have 
not been shown to possess the requisite medical expertise to 
render competent testimony regarding medical causation.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Indeed, the 
United States Court of Appeals for Veterans Claims, in Moray 
v. Brown, 5 Vet. App. 211, 214 (1993), extended this 
principle to hold that, if lay assertions of medical 
causation will not suffice initially to establish a well 
grounded claim under 38 U.S.C.A. § 5107(a) (West 1991), it 
necessarily follows that such assertions cannot serve as the 
predicate to reopen a claim under 38 U.S.C.A. § 5108 (West 
1991). 

In this case, the Board observes that the veteran has 
submitted additional evidence in regard to his previously 
denied claim for service connection for an acquired 
psychiatric disorder.  Nevertheless, this evidence is 
cumulative and redundant of evidence previously of record and 
does not bear directly and substantially on the question 
of whether such disability was incurred during the veterans 
active military service or show that a psychosis was 
manifested within a within a year of discharge from service 
to a degree of 10 percent or more.  As such, this evidence is 
not so significant that it must be considered in order to 
fairly decide the merits of the veterans claim.  Therefore, 
it is the conclusion of the Board that the veteran has not 
submitted new and material evidence to reopen his claim for 
service connection for an acquired psychiatric disorder.

Furthermore, as the Board is not aware of the existence of 
additional relevant evidence that could serve to reopen the 
veterans claim for service connection for an acquired 
psychiatric disorder, there is no further duty on the part of 
the VA under 38 U.S.C.A. § 5103(a) (West 1991) to notify him 
of the evidence required to complete his application.  See 
McKnight v. Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997).



ORDER

New and material evidence not having been submitted to reopen 
the veterans claim for service connection for an acquired 
psychiatric disorder, the appeal is denied.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
